

Exhibit 10.2
 
GENPACT LIMITED
2007 OMNIBUS INCENTIVE COMPENSATION PLAN
 
SHARE OPTION AGREEMENT
 
THIS SHARE OPTION AGREEMENT (the “Agreement”), dated as of ____________, 2014
(the “Date of Grant”), is made by and between Genpact Limited, an exempted
limited company organized under the laws of Bermuda (the “Company”), and
____________ (“Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Genpact Limited 2007 Omnibus Incentive
Compensation Plan, as amended (the “Plan”), pursuant to which options may be
granted to purchase the common shares of the Company (the “Shares”); and
 
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant an option to purchase that
number of Shares provided for herein.
 
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1. Grant of Option.  Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants on the Date of Grant to Participant an option (the “Option”) to purchase
250,000 Shares (such shares, the “Option Shares”).  To the extent the Option is
granted to a United States taxpayer, the Option shall be treated as a
Nonqualified Share Option.
 
2. Option Subject to Plan; Requirement to Enter into Other Agreements.
 
(a) By entering into this Agreement, Participant agrees and acknowledges that
Participant has received and read a copy of the Plan and agrees to be bound by
all the terms and provisions of the Plan and this Agreement.
 
(b) The Plan, as it may be amended from time to time, is hereby incorporated
herein by reference.  Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.  The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
Participant and his legal representative in respect of any questions arising
under the Plan or this Agreement.  In the event of a conflict between any term
or provision contained herein and any terms or provisions of the Plan, the
applicable terms and provisions of this Agreement will govern and prevail.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Terms and Conditions.
 
(a) Option Price.  The price at which Participant shall be entitled to purchase
the Option Shares upon the exercise of all or any portion of the Option shall be
U.S.$[FMV at time of grant] per Option Share.
 
(b) Expiration Date.  Subject to Section 3(d) hereof, the Option shall expire at
the end of the period commencing on the Date of Grant and ending at 11:59 p.m.
Eastern Standard Time on the day preceding the tenth anniversary of the Date of
Grant (the “Option Period”).
 
(c) Exercisability of the Option.
 
(i) Normal Vesting.  Subject to Participant’s continued employment or service
with the Company or an Affiliate and except as may otherwise be provided herein,
the Option shall become vested and exercisable as to fifty percent (50%) of the
Option Shares on ____________, 2017 (the “First Vesting Date”), and with respect
to the remaining fifty percent (50%) of the Option Shares on ____________, 2019
(the “Second Vesting Date”).
 
(ii) Accelerated Vesting.  In the event of the termination of Participant’s
employment or service with the Company or an Affiliate prior to full vesting of
the Option  on account of Participant’s death or by the Company or an Affiliate
on account of Disability or by the Company or an Affiliate without Cause, the
Option shall become vested and exercisable on the date of such termination on a
pro-rata basis with respect to that number of Option Shares equal to (A) the
number obtained by multiplying (I) the total number of Option Shares subject to
the Option by (II) a fraction the numerator of which is the number of months
(rounded to the next whole month) that Participant continued in employment or
service with the Company or an Affiliate from the Date of Grant to the date of
such termination and the denominator of which is sixty (60) minus (B) any Option
Shares that vested prior to the date of such termination.  In addition, the
Option (to the extent outstanding) shall vest in full upon Participant’s
Involuntary Termination within twenty-four (24) months following a Change of
Control. For purposes of this Agreement, “Cause”, “Disability” and “Involuntary
Termination” shall have the meanings assigned to them in the employment
agreement between Participant and the Company dated June ___, 2014 (the
“Employment Agreement”).
 
(iii) Methods of Exercise.  The Option, to the extent that it is vested, may be
exercised only in accordance with such procedures as the Company may establish
for notifying the Company, either directly or through an on-line internet
transaction with a brokerage firm authorized by the Company to effect such
option exercises, of the exercise of this Option for one or more Option Shares
and accompanied by payment therefor in accordance with Section 3(c)(iii) hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) Payment of Purchase Price.  The purchase price of the Option Shares and any
Applicable Taxes shall be paid by Participant in full, (A) in cash (by check,
wire transfer or other manner agreed by the Company), (B) by exchanging Shares
owned by Participant (which are not the subject of any pledge or other security
interest) (including by means of attestation of ownership of a sufficient number
of Shares in lieu of actual delivery of such shares to the Company); provided,
that, such Shares have been held by Participant for at least six (6) months
prior to exercise or (C) subject to such rules as may be established by the
Committee, through delivery of irrevocable instructions to a broker to sell the
Shares otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to such aggregate Exercise Price and an
amount equal to any Applicable Taxes, or by a combination of the foregoing;
provided that the combined value of all cash and cash equivalents and the Fair
Market Value of any such Shares so withheld or tendered to the Company as of the
date of such withholding or tender is at least equal to such aggregate Exercise
Price and an amount equal to any such Applicable Taxes.  Notwithstanding the
foregoing, in no event shall Participant be permitted to exercise an Option in
the manner described in clauses (B) or (C) of the preceding sentence if the
Committee determines that exercising an Option in such manner would violate any
applicable law or the applicable rules and regulations of any securities
exchange or inter dealer quotation system on which the securities of the Company
or any Affiliates are listed or traded.
 
(d) Effect of Termination of Employment on the Option.
 
(i) Death/Disability.  If Participant’s employment or services with the Company
and its Affiliates terminates on account of Participant’s death or by the
Company or any Affiliate due to Disability, the unvested portion of the Option
shall expire on the date of termination and the vested portion of the Option
shall remain exercisable by Participant through the earlier of (A) the
expiration of the Option Period or (B) six months following the date of
termination on account of death or Disability.
 
(ii) Termination Other than due to Death/Disability or for Cause.  If
Participant’s employment or services with the Company and its Affiliates is
terminated for any reason other than on account of Participant’s death or by the
Company or any Affiliate due to Disability or for Cause, the unvested portion of
the Option shall expire on the date of termination and the vested portion of the
Option shall remain exercisable by Participant through the earlier of (A) the
expiration of the Option Period or (B) ninety (90) days following such
termination.
 
(iii) Termination for Cause.  If Participant’s employment or services with the
Company and its Affiliates is terminated by the Company or any Affiliate for
Cause,  both the unvested and the vested portions of the Option shall terminate
on the date of such termination.
 
(iv) Clawback.  If Participant has breached any restrictive covenant (whether
non-solicitation, non-competition, non-disparagement or confidentiality) under
any agreement between Participant and the Company (including, without
limitation, the Employment Agreement) or an Affiliate during employment or
service with the Company or an Affiliate or during the one (1) year period
following termination of Participant’s employment or service with the Company or
an Affiliate, or to the extent required by any policy adopted by the Company or
applicable law, the Company shall have the right to terminate this Option (and
Participant shall thereupon cease to have any right or entitlement to exercise
this Option or receive any Shares under this Option) to the extent outstanding
and to cancel and/or require the Participant to return any Shares issued
hereunder and be paid any proceeds received by Participant from the sale of
Shares issued hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Determination of Termination of Employment.  For purposes of this Agreement,
Participant’s date of termination of employment shall mean the date on which
Participant ceases active employment, and shall not be extended by any notice
period, whether mandated or implied under local law.  The Company shall have the
sole discretion to determine when Participant is no longer actively employed for
purposes of this Agreement without reference to any other agreement, written or
oral, including Participant’s contract of employment.
 
(e) Compliance with Legal Requirements.  The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable laws, rules and regulations and to such approvals by
any regulatory or governmental agency as may be required.  The Committee, in its
sole discretion, may postpone the issuance or delivery of Option Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Option Shares in order to be in
compliance with applicable laws, rules and regulations.
 
(f) Transferability.  The Option shall not be transferable by Participant other
than by will or the laws of descent and distribution.
 
(g) Rights as Shareholder.  Participant shall not be deemed for any purpose to
be the owner of any Shares subject to the Option unless, until and to the extent
that (i) the Option shall have been exercised pursuant to its terms, (ii) the
Company shall have issued and delivered to Participant the Option Shares and
(iii) Participant’s name shall have been entered as a shareholder with respect
to such Option Shares on the books of the Company.
 
(h) Required Withholding.  Without limiting Section 3(c)(iii), upon exercise of
the Option, Participant must pay to the Company any such additional amount as
the Company determines that it is required to withhold, collect or account for
under applicable laws in respect of the exercise of Option Shares by Participant
in accordance with Section 9(d) of the Plan; provided that the Committee may, in
its sole discretion, allow such withholding obligation to be satisfied by any
other method described in Section 9(d) of the Plan.
 
(i) Consents.  Participant’s rights in respect of the Options are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
that the Committee may determine to be necessary or advisable (including,
without limitation, Participant’s consenting to the Company’s supplying to any
third-party recordkeeper of the Plan such personal information as the Committee
deems advisable to administer the Plan).
 
(j) Legends.  The Company may affix to certificates for Shares issued pursuant
to this Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which Participant may be
subject under any applicable securities laws).  The Company may advise the
transfer agent to place a stop order against any legended Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Miscellaneous.
 
(a) Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
 
if to the Company:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda
Attn: Secretary
 
with a copy to:
 
Genpact LLC
1155 6th Avenue
4th Floor
New York, NY 10036
Attn:  Legal Department


 
if to Participant, at Participant’s last known address on file with the Company;
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
 
(b) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
 
(c) No Rights to Employment.  Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its Affiliates
or Participant, which are hereby expressly reserved by each, to terminate
Participant’s employment or service at any time for any reason whatsoever,
subject to compliance with applicable law and the terms of any employment
agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Beneficiary.  Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation.  If no designated
beneficiary survives Participant, the executor or administrator of Participant’s
estate shall be deemed to be Participant’s beneficiary.
 
(e) Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.
 
(f) Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.
 
(g) Modifications.
 
(i) Subject to clause (ii) below, no change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.
 
(ii) If any payments of money, delivery of Shares, other securities or benefits
due to Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments, delivery of
Shares, other securities or benefits shall be deferred if deferral will make
such payment, delivery of shares or other benefits compliant under Section 409A
of the Code, otherwise such payment, delivery of Shares, other securities or
benefits shall be restructured, to the extent possible, in a manner, determined
by the Company and reasonably acceptable to Participant, that does not cause
such an accelerated or additional tax.
 
(h) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.  Each of Participant and the Company hereby
waive, to the fullest extent permitted by applicable law, any right either of
them may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Plan.
 
(i) Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
 
(j) No Acquired Right.  Participant acknowledges and agrees that:
 
(i) the Plan is established voluntarily by the Company, the grant of options
under the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time.  All
decisions with respect to future option grants, if any, will be at the sole
discretion of the Committee;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) this Option and any similar awards the Company may in the future grant to
Participant, even if such awards are made repeatedly or regularly, and
regardless of their amount, (A) are wholly discretionary, are not a term or
condition of employment and do not form part of a contract of employment, or any
other working arrangement, between Participant and the Company or any Affiliate,
(B) do not create any contractual entitlement to receive future awards or
benefits in lieu thereof and are not intended to replace any pension rights or
compensation; (C) do not form part of normal or expected salary or remuneration
for purposes of determining pension payments or any other purposes, including
without limitation termination indemnities, severance, resignation, payment in
lieu of notice, redundancy, end of service payments, bonuses, long-term service
awards, pension or retirement benefits, or similar payments, except as otherwise
required by the applicable law of any governmental entity to whose jurisdiction
the award is subject; and (D) are not intended to replace any pension rights or
compensation;
 
(iii) Participant is voluntarily participating in the Plan;
 
(iv) in the event that Participant’s employer is not the Company, the grant of
this Option and any similar awards the Company may grant in the future to
Participant will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of this Option and any
similar awards the Company may grant in the future to Participant will not be
interpreted to form an employment contract with Participant’s employer or any
Affiliate;
 
(v) the future value of the underlying Shares is unknown and cannot be predicted
with certainty.  If the Option Shares do not increase in value, the Option will
have no value.  If Participant exercises this Option and acquires Shares, the
value of the acquired Shares may increase or decrease, including below the
purchase price of the Shares.  The Company and its Affiliate are not responsible
for any foreign exchange fluctuations between the United States Dollar and
Participant’s local currency that may affect the value of this Option or the
Shares; and
 
(vi) Participant shall have no rights, claim or entitlement to compensation or
damages as a result of Participant’s cessation of employment for any reason
whatsoever, whether or not in breach of contract or local labor law, insofar as
these rights, claim or entitlement arise or may arise from Participant’s ceasing
to have rights under or be entitled to exercise this Option as a result of such
cessation or loss or diminution in value of the Option or any of the Shares
purchased through exercise of the option as a result of such cessation, and
Participant irrevocably releases his or her employer, the Company and its
Affiliates, as applicable, from any such rights, entitlement or claim that may
arise.  If, notwithstanding the foregoing, any such right or claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed to have irrevocably waived his or her entitlement to
pursue such rights or claim.
 
 
 

--------------------------------------------------------------------------------

 
 
(k) Data Protection.
 
(i) In order to facilitate Participant’s participation in the Plan and the
administration of the Option, it will be necessary for the Company (or its
Affiliates or payroll administrators) to collect, hold and process certain
personal information about Participant (including, without limitation,
Participant’s name, home address, telephone number, date of birth, nationality,
social insurance or other identification number and job title and details of the
Option and other options awarded, cancelled, exercised, vested, unvested or
outstanding and Shares held by Participant).  Participant consents explicitly
and unambiguously to the Company (or its Affiliates or payroll administrators)
collecting, holding and processing Participant’s personal data and transferring
this data (in electronic or other form) by and among, as applicable,
Participant’s employer, the Company and its Affiliates and other third parties
(collectively, the “Data Recipients”) insofar as is reasonably necessary to
implement, administer and manage the Plan and the Option.  Participant
authorizes the Data Recipients to receive, possess, use, retain and transfer the
data for the purposes of implementing, administering and managing the Plan and
the Option including any requisite transfer of such data as may be required to a
broker or third party.
 
(ii) The Data Recipients will treat Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Plan and the Option and will take
reasonable measures to keep Participant’s personal data private, confidential,
accurate and current.  Participant understands that the data will be held only
as long as is necessary to implement, administer and manage his or her
participation in the Plan.
 
(iii) Participant understands that Participant may, at any time, view his or her
personal data, require any necessary corrections to it or withdraw the consents
herein in writing by contacting the Company but acknowledges that without the
use of such data it may not be practicable for the Company to administer
Participant’s involvement in the Plan in a timely fashion or at all and this may
be detrimental to Participant and may result in the possible exclusion of
Participant from continued participation with respect to this Option or any
future awards under the Plan.
 
(l) Electronic Delivery.  The Company may deliver any documents related to the
Option, the Plan or future options that may be granted under the Plan by
electronic means.  Such means of electronic delivery include, but do not
necessarily include, the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other means of electronic delivery specified
by the Company.  Participant hereby acknowledges that Participant has read this
provision and consents to the electronic delivery of the documents.  Participant
acknowledges that Participant may receive from the Company a paper copy of any
documents delivered electronically at no cost to Participant by contacting the
Company in writing or by telephone.  Participant further acknowledges that
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, Participant understands
that Participant must provide the Company with a paper copy of any documents if
the attempted electronic delivery of such documents fails.
 
 
 

--------------------------------------------------------------------------------

 
 
(m) Further Assurances.  Each of the Company and Participant shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving any notices to, or making any filings with, any governmental entity of
any nation, state, city, locality or other political subdivision thereof, or any
court or arbitrator (whether or not related to any governmental entity), or any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government) as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
 
(n) Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.


                         GENPACT LIMITED
 
Signature:_______________________________________
Name:                                                                            
Title:
                                                                           
 


 
PARTICIPANT
 
Signature:_______________________________________                                                                            
Name:                                                                            
                    Address: